Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogue et al. (US 2010/0278346 A1).
Re claim 12:  Hogue et al. teaches a multichannel audio system for reconfiguring and routing multichannel audio files to one or more speaker devices, the multichannel audio system comprising:
an audio interface device (102) comprising:
a plurality of line-level program channel ports  (those interconnections depicted in figure 1 that are used for connection between (130)) each configured to output an audio signal to a speaker (132, 134, 136, 138, 140, 142, 144)  and

a computing device (130) in communication with the audio interface device, wherein the computing device is configured to:
identify a plurality of input channels in a multichannel audio file (determine the number of audio channels; paragraph [0037]),
assign each of the input channels to one or more output channels (by designating audio channels to speakers; paragraph [0038]),
route each of the input channels to the assigned one or more output channels (routing, paragraph [0038]), and
transmit an audio output signal corresponding to each output channel to the audio interface device (by providing audio signals on those channel ports that are included as part of the interface (102) depicted in figure 1,
wherein the computing device is configured to identify at least:
a first multichannel audio file selected from the group consisting of: a two channel audio file, a four channel audio file, a five channel audio file, an eight channel octophonic audio file, an eight channel dual quadrophonic audio file, an eight channel 3D quadrophonic audio file, a ten channel decaphonic audio file, a ten channel dual surround audio file, and a ten channel 3D surround audio file, and
a second multichannel audio file selected from the group consisting of: a two channel audio file, a four channel audio file, a five channel audio file, an eight channel octophonic audio file, an eight channel dual quadrophonic audio file, an eight channel 
wherein the second multichannel audio file is different than the first multichannel
audio file (note a two channel file is different than a 5 channel audio file, at least in the number of channels that is present).  Claim 12 has been amended to include that each of the input audio channels have a frequency bandwidth which is then routed and transmitted.  Clearly the teaching Hogue et al. teaches that the input channels have frequency bandwidths (paragraph [0039], frequency ranges of the audio channels) which are then routed and transmitted as set forth.  
Re claim 17: Hogue et al. teaches a method of playing a multichannel audio file on an audio system, the method comprising:
selecting a multichannel audio file to be played (note figure 1 in which there are multiple possible audio input sources used to provide the audio files, each of which can be reproduced by the speaker arrangement; therefore a selection has to be made as part of the controller (108) as to which inputted audio file is going to be reproduced);
identifying, via a computing device, a plurality of input channels associated with the multichannel audio file (by the use of (130) to determine the input audio channels, paragraph [0037]);
identifying an output configuration corresponding to an audio system, wherein the output configuration includes a plurality of output channels (note for example in figure 1 
assigning each of the input channels to one or more of the output channels (by the designation performed as taught in paragraph [0038]);
assigning an audio scaling level to each of the input channel-output channel assignments (see gain stages as depicted in figure 7); and
causing each input channel of the multichannel audio file to be played through the plurality of output channels of the audio system (by the routing of input signals to corresponding output channels connected to the plurality of speakers, paragraph [0038])
wherein the computing device is configured to identify at least:
a first multichannel audio file selected from the group consisting of: a two channel audio file, a four channel audio file, a five channel audio file, an eight channel octophonic audio file, an eight channel dual Quadrophonic audio file, an eight channel 3D Quadrophonic audio file, a ten channel decaphonic audio file, a ten channel dual surround audio file, and a ten channel 3D surround audio file, and
a second multichannel audio file selected from the group consisting of: a
two channel audio file, a four channel audio file, a five channel audio file, an eight channel octophonic audio file, an eight channel dual quadrophonic audio file, an eight channel 3D quadrophonic audio file, a ten channel decaphonic audio file, a ten channel dual surround audio file, and a ten channel 3D surround audio file, (see discussion in paragraph [0037]) that the identification the audio file(s) consisting of at least a stereo 
wherein the second multichannel audio file is different than the first multichannel audio file (note a two channel file is different than a 5 channel audio file, at least in the number of channels that is present). Claim 17 has been amended to include that each of the input audio channels have a frequency bandwidth which is then routed and transmitted.  Clearly the teaching Hogue et al. teaches that the input channels have frequency bandwidths (paragraph [0039], frequency ranges of the audio channels) which are then routed and transmitted as set forth.
Re claims 13, 14, 18 and 19:  note the arrangement in figure 8, specifically the use of filters (702, 706) that are used to separate/assign at least one input channel/each input channel to two or more output channels to be reproduced by the speakers as set forth.  
Re claims 15 and 20: the identification of channels corresponding to the type of audio file as set forth is taught by the determination of the audio channels of different audio files as discussed in paragraph [0037]
Re claims 16 and 21: the list of assignments in which audio channels are to be routed as set forth is satisfied by the structural arrangement used for the pre-designated routing of the audio channels as taught in paragraph [0038] to the output configuration including at least an 8 channel output configuration depicted in figure 1   
Re claims 22-27 and 28-33: note paragraph [0037] in which the identification of the audio file (by the determination the number of audio channels input) can include any number of channels forming an audio signal to be routed (satisfying those set forth); this 
Re claims 34 and 35:  see for example figures 13 and 14 of Hogue et al. in which the number of input channels is different than the number of output channels.
Response to Arguments
5. 	Applicant's arguments filed 5/21/21 have been fully considered but they are not persuasive. Applicant argues that in Hogue et al. the operations require a spectral management system that divides the input into different frequency components, whereas the claimed invention requires that each input channel includes a frequency bandwith, i.e. that the operations are performed using a full audio spectrum.  Examiner partially agrees with applicant.  Although in Hogue et al. the input signals “may separate” into different frequency bands, this is not a requirement.  It is clear from paragraphs [0039, 0045, 0048, 0059-0060] that some input channels (frequency ranges) are routed to a respective output audio channel(s) based on for example a frequency response of a loudspeaker. That is if the input channel contains a frequency range that is the same as the output channel/ frequency response of a respective loudspeaker, there would be no need to separate the input signal into a plurality of frequency ranges since it can be reproduce by a loudspeaker provided from a channel output that transfers the input signal to the appropriate loudspeaker operating within a given frequency range.  As currently set forth the limitations of the claimed arrangement are taught by the teaching of Hogue et al.  Examiner does note that if the claims (12 and 17) were to be amended that each of the input channels are assigned to a plurality of output channels (instead of one or more output channels as currently set forth) so that .   
Conclusion
6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        6/8/21